                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


KELLY D. PORCH and MICHELLE                     CV 18-102-BLG-TJC
R. PORCH,

                     Plaintiffs,                ORDER

vs.

PREFERRED CONTRACTORS
INSURANCE COMPANY, RRG;
GOLDEN STATE CLAIMS
ADJUSTERS INC.; SAFEBUILT
INSURANCE SERVICES, INC. d/b/a
SIS WHOLESALE INSURANCE
SERVICES,

                     Defendants.

      In August 2018, each Defendant filed a Motion to Dismiss pursuant to Fed.

R. Civ. P. 12(b)(6.) (Docs. 17, 19, 21.) Subsequently, on August 29, 2018,

Plaintiffs filed a First Amended Complaint (Doc. 29), which mooted Defendants’

Motions to Dismiss. Accordingly, the following motions are DENIED as moot:

      1.     Defendant Safebuilt Insurance Services, Inc.’s Motion to Dismiss

(Doc. 17);

      2.     Defendant Preferred Contractors Insurance Company’s Motion to

Dismiss (Doc. 19);
      3.     Defendant Golden State Claims Adjusters, Inc.’s Motion to Dismiss

(Doc. 21).

      IT IS ORDERED.

      DATED this 11th day of March, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
